DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 3, 7 and 11 recite a plurality of strands arranged after twisting, entwining along the central axis in clockwise or counter clockwise direction to obtain a conductive cable. However, it is unclear how the disposed strands stay in place after winding as recited, particularly for the strands distributed along the vertical line, horizontal line, circular and triangular boundaries. For example, it is clear how the first strands 11-14 are arranged to form a circle as shown in Fig. 2A. However, it is unclear 
Further, claims 7 and 11 recite boundaries such as circular, triangular. Would the recited second strand stays in circular or triangular boundaries for the entire length of a cable? For a twisted and entwined conducting cable, how these limitations satisfy in all conditions. The positon of the second strand changes based on the plane where the sample is sliced. See Fig. 7A of Fox (US 20120103646). The position of second strand 2 changes along the cut line A-A to D-D.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 7, 11: 	the limitation “the first strands are arranged to form a circle having a gravity center and the gravity center defines a central axis penetrating through the gravity center;” renders claim indefinite. It is unclear “a central axis” defined around what part or what direction. Would this be a central axis along the longitudinal direction of a wire assembly and penetrating through the gravity center? Further, it is unclear how “strands are arranged to form a circle”. There are multiple possibilities to arranging the wires in a circle. For example, a wire can form a circular shape by just bending itself. Examiner recommends to recite similar to: first strands are arranged to form a bundle around a circle.  

Claim 1:	recites the limitation "the same direction" in 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “direction” the strands are twisted and hence there is insufficient antecedent basis for this limitation. 

Claim 4:	the limitation “a space around the central core body defines a first boundary around and close to the central core body, a second boundary around and away from the central core body” renders claim indefinite. It is unclear the boundaries of the recited “a first boundary” and “a second boundary” due to the relative terms “around and close” and “around and away”.  The specification fails to provide a meaningful definition of such terms. Further, lines 6-8 recite “wherein the second strands are distributed over the first boundary and the second boundary, and the second strands are disposed on the horizontal line and the vertical line respectively” in which it is unclear how this limitation satisfies in all conditions. This is a twisted and entwined conducting cable. What happens the recited “a space around”. Would they stay as “a space”? The positon of the second strand changes based on the plane where the sample is sliced. For example, see Fig. 7A of Fox (US 20120103646). It is evident from 7A that, the position of second strand 2 changes along the cut line A-A to D-D. Given the ordinary and customary meaning to these terms by those of ordinary skill in the art, it is unclear the meats and bounds of the claim and hence the claim is indefinite. 
Further, it is unclear the position of the recited limitation “horizontal line”. The claim deemed to read as a horizontal line, horizontal to the longitudinal direction of the wire, penetrating through the central core or a horizontal line as presented in Fig. 2C, and hence the scope of the claim is unclear. 

Claims 5, 7-9 and 11-12: The same deficiency exists in claims 5, 7-9 and 11-12. 

Claim 4 recites the limitation "the two second strands" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7-8 and 11-12: 	the limitation “the first strands are distributed over the third boundary and the fourth boundary” renders claim indefinite. Lines 4-5 recite “wherein the first strands are arranged to form a circle having a gravity center”. However, it is unclear how “a circle” is formed if the first strands are distributed over the third and fourth boundary. For example, see parts 16, 12 and 14, 18 in Fig. 3B, in which, 16, 12 and 14, 18 are not on “a circle having a gravity center”. Further, it is unclear how “a gravity center” is defined for such configuration. Furthermore, it is unclear how “a central core body” obtained as recited “twisting the first strands along the central axis in the same direction or interlacing the first strands with each other so as to obtain a central core 10body” in such situations. It is unclear how just “twisting” of strands 16 and 12 alone forms a core body 120, Fig. 3B. Would this be “twisting” and “interlacing”?

Claims 7 and 11: 	Claims 7 and 11 recite “close to gravity center” in line 6 and “away from the gravity center” in line 7, in which it is unclear how the terms “close” and “away” are defined. For example, the “third boundary” C and the “fourth boundary” D in Fig. 3B and the recited “space around the central core” are collapsed or disappeared in part 120, Fig. 3B as well as in Fig. 3C and hence the position of the stands 16, 12 and 14, 18 are unclear. 

The limitations: “the second strand” (claim 4, line 10 and claim 11, line 21); “the first strand” (claim 8, line 3 and claim 12, line 3); and "the two first strands" (in lines 1-2 of each of Claims 8 and 12).  There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 4-6, 8-9 and 12-14 depend on claims 1, 3, 7, and 11 respectively. Therefore, claims 1-14 are rejected. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 20120103646).
Fox reads on the claims as follows:
Claim 1. A conductive cable manufacturing method (Fig. 4A to Fig. 9C), comprising: 
providing a plurality of first strands (1, Fig. 8C) and a plurality of second strands (2), wherein a total quantity of the first strands and the second strands is 2N (2 x 2) 5and N is a positive integer, wherein the first strands are arranged to form a circle (see Fig. 9B) having a gravity center and the gravity center defines a central axis penetrating through the gravity center (average minimum distance between the central axis of the elongate ground conductor is equal to the average minimum distance between the central axis of the elongate ground conductor and the central axis of every other current carrying elongate conductor, para. [0036]); 
twisting the first strands along the central axis in the same direction or interlacing the first strands with each other (twisted current carrying wires 1, Fig. 8C, para. [0042]) so as to obtain a central core 10body; and 
winding each of the second strands around the central core body clockwise or counterclockwise (see ground conductor 2, Fig. 8C)  in order to obtain a conductive cable. 

Claim 2. The conductive cable manufacturing method of claim 1, wherein each of the first strands and the second strands is a single-wire strand (conductor or wire may represent stranded or solid conductor assemblies, Para. [0053]).  

Claim 153. The conductive cable manufacturing method (Fig. 4A to Fig. 9C), comprising: 
providing a plurality of first strands (1, Fig. 8C) and a plurality of second strands (2), wherein a total quantity of the first strands and the second strands is 2N (2 x 2) and N is a positive integer, wherein the first strands are arranged to form a circle (see Fig. 9B) having a gravity center and the gravity center defines a central axis 20penetrating through the gravity center; 
entwining the first strands along the central axis clockwise or counterclockwise so as to obtain a central core body, wherein any two of the adjacent first strands are entwined in different directions (twisted together current carrying wires 1, Fig. 8C, para. [00423]); and 
winding each of the second strands around the central core body 25clockwise or counterclockwise (see windings of ground conductor 2, Fig. 8C) in order to obtain a conductive cable, wherein any two of the adjacent second strands are wound in different directions.  

Claim 6. The conductive cable manufacturing method of claim 3, wherein each of the first strands and the second strands is a single-wire strand (conductor or wire may represent stranded or solid conductor assemblies, Para. [0053]).  

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 205179289).
Zhang reads on the claims as follows:
Claim 1. A conductive cable manufacturing method (Fig. 2A to Fig. 7B), comprising: 
providing a plurality of first strands (21, 22, Fig. 4A) and a plurality of second strands (31, 32), wherein a total quantity of the first strands and the second strands is 2N (there are 2N twisted wire units; N is an integer equal to or greater than 2, para. [0055]) 5and N is a positive integer, wherein the first strands are arranged to form a circle (see Figs. 4A and 4B) having a gravity center and the gravity center defines a central axis penetrating through the gravity center; 
twisting the first strands along the central axis in the same direction or interlacing the first strands with each other (first and second groups of support line units are then woven with a sound signal line, Fig. 4B, para. [0055]) so as to obtain a central core 10body; and 
winding each of the second strands around the central core body clockwise or counterclockwise (the second path of the second closed loop 36 formed by laterally surrounding the second group of support wire units, para. [0055], see Fig. 5) in order to obtain a conductive cable. 
Claim 2. The conductive cable manufacturing method of claim 1, wherein each of the first strands and the second strands is a single-wire strand (contains a single piece of copper foil coated with silver wire unit, Para. [0074]).  

Claim 153. The conductive cable manufacturing method (Fig. 2A to Fig. 7B), comprising: 
providing a plurality of first strands (21, 22, Fig. 4A) and a plurality of second strands (31, 32), wherein a total quantity of the first strands and the second strands is 2N (there are 2N twisted wire units; N is an integer equal to or greater than 2, para. [0055]) and N is a positive integer, wherein the first strands are arranged to form a circle (see Figs. 4A and 4B) having a gravity center and the gravity center defines a central axis 20penetrating through the gravity center; 
entwining the first strands along the central axis clockwise or counterclockwise so as to obtain a central core body, wherein any two of the adjacent first strands are entwined in different directions (first and second groups of support line units are then woven with a sound signal line, Fig. 4B, para. [0055]); and 
winding each of the second strands around the central core body 25clockwise or counterclockwise (the second path of the second closed loop 36 formed by laterally surrounding the second group of support wire units, para. [0055], see Fig. 5) in order to obtain a conductive cable, wherein any two of the adjacent second strands are wound in different directions.  

[AltContent: textbox (triangular boundary)][AltContent: textbox (triangular boundary)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: oval][AltContent: textbox (vertical line)][AltContent: textbox (horizontal line)][AltContent: connector][AltContent: connector][AltContent: textbox (first boundary)][AltContent: arrow][AltContent: textbox (second boundary)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    358
    355
    media_image1.png
    Greyscale

	Modified Figure 7B, Zhang

Claim 4. The conductive cable manufacturing method of claim 3, wherein a space around the central core body defines a first boundary around and close to the central core body, a second boundary around and away from the central core body (see modified Fig. 7B above), a horizontal line penetrating through the central core 5body, and a vertical line perpendicular to and intersecting the horizontal line, wherein the second strands are distributed over the first boundary and the second boundary, and the second strands are disposed on the horizontal line and the vertical line respectively, wherein the two second strands disposed on the horizontal line or the vertical line in pairs face to each 10other, and the second strand disposed on the first boundary and the second strand, opposite thereto, disposed on the second boundary are wound in different directions (see modified Figure 7B above).  

Claim 5. The conductive cable manufacturing method of claim 4, wherein a quantity of the first strands is 4 and a quantity of the second strands is 8, 15wherein the first boundary and the second boundary are circular (Fig. 7B, see para. [0052] and [0059]).  

Claim 6. The conductive cable manufacturing method of claim 3, wherein each of the first strands and the second strands is a single-wire strand (contains a single piece of copper foil coated with silver wire unit, para. [0074]).    

Claim 7. A conductive cable manufacturing method (Fig. 2A to Fig. 7B), comprising: 
providing a plurality of first strands and a plurality of second strands, 20wherein a total quantity of the first strands and the second strands is 2N (there are 2N twisted wire units; N is an integer equal to or greater than 2, para. [0055]) and N is a positive integer, wherein the first strands are arranged to form a circle (see Figs. 4A and 4B) having a gravity center and the gravity center defines a central axis penetrating through the gravity center, a third boundary close to the gravity center, a fourth boundary away from the gravity center, a horizontal line 25penetrating through the gravity center and a vertical line perpendicular to and intersecting the horizontal line (see modified Figure 7B above); 
entwining the first strands along the central axis clockwise or 14counterclockwise so as to obtain a central core body (first and second groups of support line units are then woven with a sound signal line, Fig. 4B, para. [0055]), wherein the first strands are distributed over the third boundary and the fourth boundary (see Fig. 7A); and winding each of the second strands clockwise and counterclockwise 5around the central core body in order to obtain a conductive cable, wherein any two of the adjacent second strands are wound in different direction (it is anticipated from Fig. 5).  

Claim 8. The conductive cable manufacturing method of claim 7, wherein the two first strands disposed on the horizontal line or the vertical line in pairs face to each other (Fig 7B), and the first strand (211, Fig. 7B) disposed on the third boundary (inside area of four strands 211 and 221) and the 10first strand, opposite thereto, disposed on the fourth boundary (inside area of four strands 311 and 321) are wound in different directions (see Fig. 7B).  

Claim 9. The conductive cable manufacturing method of claim 8, wherein a quantity of the first strands is 8 and a quantity of the second strands is 4, wherein the third boundary and the fourth boundary are circular (para. [0059]).  

Claim 1510. The conductive cable manufacturing method of claim 7, wherein each of the first strands and the second strands is a single-wire strand (contains a single piece of copper foil coated with silver wire unit, para. [0074]).  

 		Claim 11. A conductive cable manufacturing method (Fig. 2A to Fig. 7B), comprising: 
providing a plurality of first strands (21, 22, Fig. 4A) and a plurality of second strands (31, 32), wherein a total quantity of the first strands and the second strands is 2N (there are 2N twisted wire units; N is an integer equal to or greater than 2, para. [0055]) 20and N is a positive integer, wherein the first strands are arranged to form a circle (see Figs. 4A and 4B) having a gravity center and the gravity center defines a central axis penetrating through the gravity center, a third boundary close to the gravity center, a fourth boundary away from the gravity center, a horizontal line penetrating through the gravity center and a vertical line perpendicular to 25and intersecting the horizontal line (see modified Figure 7B above); 
entwining the first strands along the central axis clockwise or counterclockwise (first and second groups of support line units are then woven with a sound signal line, Fig. 4B, para. [0055]) so as to obtain a central core body, wherein the first 15strands are distributed over the third boundary and the fourth boundary; and 
winding each of the second strands clockwise or counterclockwise around the central core body so as to obtain a conductive cable (the second path of the second closed loop 36 formed by laterally surrounding the second group of support wire units, para. [0055], see Fig. 5), wherein a 5space around the central core body defines a first boundary around the central core body, a second boundary around the central core body, wherein the first boundary and the second boundary are triangular (see modified Fig. 7B above), and the second strands are distributed over the first boundary and the second boundary, and opposite to each other by centering around the central core 10body, wherein the second strand disposed on the first boundary and the second strand, opposite thereto, disposed on the second boundary are wound in different directions.

Claim 12. The conductive cable manufacturing method of claim 11, wherein the two first strands disposed on the horizontal line or the vertical line in pairs face 15to each other, and the first strand disposed on the third boundary and the first strand, opposite thereto, disposed on the fourth boundary are wound in different directions (see Fig. 7B).  

Claim 13. The conductive cable manufacturing method of claim 12, wherein a quantity of the first strands is 8 and a quantity of the second strands is 12 (para. [0059]).

Claim 2014. The conductive cable manufacturing method of claim 11, wherein each of the first strands and the second strands is a single-wire strand (contains a single piece of copper foil coated with silver wire unit, para. [0074]).

 
Conclusion
Prior art of record Mekala (US 20150318080) teaches the design of a cable comprising plurality of wires that includes composite materials embedded particles disposed in the metal matrix. 
Prior art of record Johnson (US 20120298403) teaches helically stranded thermoplastic polymer composite cable includes a single wire and composite wires helically stranded around for the use in electrical power transmission. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729   

                                                                                                                                                                                                     /DONGHAI D NGUYEN/Primary Examiner, Art Unit 3729